Exhibit 10.3
FORM OF FIRST AMENDMENT, CONSENT AND WAIVER
TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT, CONSENT AND WAIVER TO CREDIT AGREEMENT (this
“Amendment”) is entered into as of February 12, 2009, among COINSTAR, INC., a
Delaware corporation (the “Borrower”), the Lenders party to the Credit Agreement
(hereinafter defined) and BANK OF AMERICA, N.A., as the Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”).
     A. The Borrower, the Lenders and the Administrative Agent are party to that
certain Credit Agreement dated as of November 20, 2007 (as the same may be
amended, modified, supplemented, restated or amended and restated from time to
time, the “Credit Agreement”).
     B. The Borrower has advised the Lenders and the Administrative Agent that
(a) the Borrower and GetAMovie Inc., an Illinois corporation (“GAM”), have
entered into that certain Purchase and Sale Agreement dated as of the date
hereof (the “GAM Purchase and Sale Agreement”), pursuant to which the Borrower
has agreed to acquire all of the equity interests of Redbox Automated Retail,
LLC, a Delaware limited liability company (“Redbox”), owned by GAM upon and
subject to the terms and conditions set forth therein, and (b) the Borrower may,
but shall not be obligated to, enter into one or more purchase and sale
agreements (substantially upon the same terms and conditions as the GAM Purchase
and Sale Agreement, with such changes therein as are necessary to reflect the
relative ownership interests in Redbox subject thereto, collectively, the
“Additional Purchase and Sale Agreement”), with certain minority interest owners
(the “Minority Interest Owners”) of Redbox, pursuant to which the Borrower would
agree to purchase all of the equity interests of Redbox owned by the Minority
Interest Owners (the GAM Purchase and Sale Agreement and the Additional Purchase
and Sale Agreement, as the same may be amended or modified as permitted herein,
being herein collectively called the “Purchase and Sale Agreement” and the
acquisitions that have been agreed to pursuant to the GAM Purchase and Sale
Agreement and that may be agreed to pursuant to the Additional Purchase and Sale
Agreement being herein collectively called the “Redbox Acquisition”).
     C. The Borrower has requested that the Lenders consent to the execution,
delivery and performance by the Borrower of the Purchase and Sale Agreement upon
and subject to the terms and conditions set forth therein and waive certain
covenants set forth in the Credit Agreement that would or might be breached as a
result of such execution, delivery and performance. The Borrower has also
requested that the Lenders agree to amend certain provisions of the Credit
Agreement. The Lenders have agreed to such consent, waiver and amendments.
     In consideration of the foregoing and the mutual agreements contained in
the Credit Agreement and herein and for other good and valuable, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Terms and References. Unless otherwise stated in this Amendment,
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment and (b) references to “Sections” are to the Credit Agreement’s
sections.
First Amendment, Consent and Waiver to Credit Agreement

1



--------------------------------------------------------------------------------



 



     2. Consents and Waivers. (a) The Lenders hereby consent to the execution,
delivery and performance by the Borrower of the Purchase and Sale Agreement upon
and subject to the terms and conditions set forth therein and waive the
provisions of Sections 7.02, 7.03, 7.05, 7.06, 7.09 and 7.11 (in the case of
Section 7.11, to permit the payment and prepayment of the obligations of the
Borrower under the Purchase and Sale Agreement) to the extent that such Sections
would or might be breached as a result of such execution, delivery and
performance; provided that such consent and waiver are conditioned on the
following (and the Borrower hereby covenants and agrees to observe and perform
such conditions):
     (i) concurrently with its delivery pursuant to the Purchase and Sale
Agreement, the Borrower will deliver to the Administrative Agent a true and
correct copy of the Closing Deferred Consideration Schedule (as defined in the
Purchase and Sale Agreement);
     (ii) the aggregate cash consideration payable to GAM at the closing of the
Redbox Acquisition pursuant to the GAM Purchase and Sale Agreement will not
exceed $10,000,000 and the aggregate cash consideration payable to the Minority
Interest Owners at the closing of the Redbox Acquisition pursuant to the
Additional Purchase and Sale Agreement will not exceed $2,500,000;
     (iii) after giving effect to the payment of any cash consideration for the
Redbox Acquisition after any closing thereof, the sum of (i) the difference
between the Aggregate Commitments and the Total Outstandings and (ii) the cash
(excluding cash in an amount equal to amounts owing to counterparties to
Coinstar Installation Agreements as a result of the issuance by such
counterparties of payment vouchers pursuant to such Coinstar Installation
Agreements in respect of coins contained in automated coin counting machines
that are owned by the Borrower or any of its Subsidiaries and that are subject
to such Coinstar Installation Agreements) and Eligible Cash Equivalents of
Borrower and its Subsidiaries, but only to the extent owned by the Borrower or
any of its Subsidiaries free and clear of all Liens (other than Liens created
under the Loan Documents and Liens permitted by Section 7.01(m)), shall be at
least $40,000,000;
     (iv) the Borrower will not pay in cash any of the consideration payable for
the Redbox Acquisition after any closing thereof if an Event of Default exists
or would result therefrom;
     (v) the Borrower will not amend, modify or waive any of the terms and
conditions of the Purchase and Sale Agreement if such amendment, modification or
waiver would increase the amount or accelerate the time of payment of any of the
consideration payable thereunder or would otherwise reasonably be expected to
have a Material Adverse Effect or be materially adverse to the interests of the
Lenders and the Administrative Agent, without the prior written consent of the
Administrative Agent; and
     (vi) the closing of the Redbox Acquisition shall occur on or before
March 31, 2009.
First Amendment, Consent and Waiver to Credit Agreement

2



--------------------------------------------------------------------------------



 



For purposes of the foregoing waiver and consent and of the Credit Agreement,
(A) the Redbox Acquisition shall be deemed to be a Material Acquisition that
occurred on the first day of the third full fiscal quarter prior to the fiscal
quarter in which the Redbox Acquisition pursuant to the GAM Purchase and Sale
Agreement actually occurs, (B) the Redbox Acquisition shall be deemed to be a
Permitted Acquisition (but the consideration paid and payable in connection
therewith shall be excluded from the amount set forth in clause (e) of the
definition of Permitted Acquisition), (C) Redbox shall be deemed to be a
Guarantor from and after the closing of the Redbox Acquisition pursuant to the
GAM Purchase and Sale Agreement, (D) Indebtedness incurred by the Borrower under
the Purchase and Sale Agreement shall be excluded from the amounts set forth in
Sections 7.03(g), (h) and (i), and (E) payments made by the Borrower pursuant to
the Purchase and Sale Agreement shall be excluded from the amount set forth in
Section 7.05(g);
     (b) The Lenders hereby consent to the Disposition of all or any portion of
the stock or assets of Coinstar Entertainment Services Inc. or any of its
Subsidiaries, agree that the proceeds of any such Disposition shall be excluded
from the amount set forth in Section 7.05(g), and authorize the Administrative
Agent to release Collateral and Coinstar Entertainment Services Inc. and/or any
of its Subsidiaries from its obligations under the Guarantee and Collateral
Agreement in connection with any such Disposition as provided in Section 9.10.
     3. Amendments. The Credit Agreement is amended as follows:
     (a) The definition of “Applicable Rate” set forth in Section 1.01 is
amended to read in its entirety as follows:
     “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
Applicable Rate

                      Pricing   Consolidated   Commitment   Eurodollar   Letter
of   Base Rate Level   Leverage Ratio   Fee   Rate +   Credit Fee   + 1  
£1.50 to 1.00
  0.50   2.50   2.50   1.50 2  
>1.50 to 1.00 but
  0.50   2.75   2.75   1.75    
£2.00 to 1.00
                3  
>2.00 to 1.00 but
  0.50   3.00   3.00   2.00    
£2.50 to 1.00
                4  
>2.50 to 1.00 but
  0.50   3.25   3.25   2.25    
£3.00 to 1.00
                5  
>3.00 to 1.00
  0.50   3.50   3.50   2.50

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided that, if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
immediately following the date such Compliance
First Amendment, Consent and Waiver to Credit Agreement

3



--------------------------------------------------------------------------------



 



Certificate is delivered (provided that, the foregoing shall not operate as a
waiver of any Default or Event of Default that may exist as a result of the
failure to timely deliver such Compliance Certificate); and provided, further,
that, notwithstanding the Consolidated Leverage Ratio that may be set forth in
any Compliance Certificate delivered prior to such time, (a) Pricing Level 1 or
2 shall not apply from the Closing Date until the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) for the fiscal quarter ended March 31, 2008, and (b) Pricing
Level 5 shall apply from February 12, 2009 until the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) for the fiscal quarter ended March 31, 2009. Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of
Section 2.10(b).
     (b) The definition of “Base Rate” set forth in Section 1.01 is amended to
read in its entirety as follows:
     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate that would be in effect
for a one-month Interest Period if such Interest Period began and was in effect
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     (c) Effective upon the closing of the Redbox Acquisition pursuant to the
GAM Purchase and Sale Agreement (the “GAM Closing”), the definition of
“Consolidated EBITDA” set forth in Section 1.01 is amended by deleting the last
sentence of the definition, which reads as follows:
     Notwithstanding that Redbox may otherwise be a Subsidiary and
notwithstanding the treatment that may otherwise be given to Redbox under GAAP,
Redbox shall not be considered to be a Subsidiary for purposes of this
definition or included in the calculation of Consolidated EBITDA pursuant to
this definition.
     (d) Effective upon the GAM Closing, the definition of “Consolidated
Interest Expense” set forth in Section 1.01 is amended by deleting the proviso
in the definition, which reads as follows:
     ; provided that notwithstanding that Redbox may otherwise be a Subsidiary
and notwithstanding the treatment that may otherwise be given to Redbox under
GAAP, Redbox shall not be considered to be a Subsidiary for purposes of this
definition or included in the calculation of Consolidated Interest Expense
pursuant to this definition.
     (e) Effective upon the GAM Closing, the definition of “Consolidated Net
Income” set forth in Section 1.01 is amended by deleting the proviso in the
definition, which reads as follows:
First Amendment, Consent and Waiver to Credit Agreement

4



--------------------------------------------------------------------------------



 



     ; and provided, further, that notwithstanding that Redbox may otherwise be
a Subsidiary and notwithstanding the treatment that may otherwise be given to
Redbox under GAAP, Redbox shall not be considered to be a Subsidiary for
purposes of this definition or included in the calculation of Consolidated Net
Income pursuant to this definition.
     (f) Effective upon the GAM Closing, the definition of “Consolidated Total
Debt” set forth in Section 1.01 is amended by deleting the proviso in the
definition, which reads as follows:
     ; provided that notwithstanding that Redbox may otherwise be a Subsidiary
and notwithstanding the treatment that may otherwise be given to Redbox under
GAAP, Redbox shall not be considered to be a Subsidiary for purposes of this
definition or included in the calculation of Consolidated Total Debt pursuant to
this definition.
     (g) Effective upon the GAM Closing, a new definition of “Eligible Cash
Equivalents”, reading in its entirety as follows, is added in the appropriate
alphabetical location in Section 1.01:
     “Eligible Cash Equivalents” means any of the following types of
Investments:
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;
     (c) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
     (d) Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s Investors Service, Inc. or Standard & Poors Ratings Group, and the
portfolios of
First Amendment, Consent and Waiver to Credit Agreement

5



--------------------------------------------------------------------------------



 



which are limited solely to Investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition.
     (h) A new definition of “Impacted Lender”, reading in its entirety as
follows, is added in the appropriate alphabetical location in Section 1.01:
     “Impacted Lender” means a Defaulting Lender or a Lender (a) as to which an
entity that controls such Lender has become insolvent or become subject to a
bankruptcy or other similar proceeding or (b) which has defaulted in fulfilling,
and continues to remain in default in fulfilling, its obligations under one or
more other credit facilities.
     (i) Effective upon the GAM Closing, the definition of “Permitted
Acquisition” set forth in Section 1.01 is amended to read in its entirety as
follows:
     “Permitted Acquisition” means an acquisition of all or substantially all of
the assets or of the assets constituting a line of business or greater than 50%
of the Equity Interests of any Person where (a) no Default or Event of Default
shall have occurred and be continuing on the date such Permitted Acquisition is
consummated, before or after giving effect thereto, (b) the business acquired
(or Person acquired) is principally engaged in the same line of business (or a
business reasonably incidental or complementary thereto) as the Borrower,
(c) for any acquisition for which the fair market value of the consideration to
be paid (including the amount of any Indebtedness or other obligations or
liabilities assumed or acquired, but excluding any Equity Interests of the
Borrower issued in connection therewith (other than any Equity Interests that
any Loan Party is or, upon the passage of time or the occurrence of any event,
may become obligated to redeem, purchase, retire, defease or otherwise make any
payment in respect thereof)) exceeds the Threshold Amount, the Borrower shall
have demonstrated to the Administrative Agent compliance with the covenants set
forth in Section 7.12 (i) on a pro forma basis (calculated for the relevant
period set forth in Section 7.12 as of the date of such acquisition as if such
acquisition had occurred on the first day of the relevant period), for the most
recent full fiscal quarter immediately preceding such consummation date for
which the relevant financial information has been delivered pursuant to
Section 6.01 and (ii) on a projected basis, for each of the four fiscal quarters
following the quarter referred to in the preceding clause (i), (d) for any
acquisition for which the fair market value of the consideration to be paid
(including the amount of any Indebtedness or other obligations or liabilities
assumed or acquired, but excluding any Equity Interests of the Borrower issued
in connection therewith (other than any Equity Interests that any Loan Party is
or, upon the passage of time or the occurrence of any event, may become
obligated to redeem, purchase, retire, defease or otherwise make any payment in
respect thereof)) exceeds the Threshold Amount, the Borrower shall have
delivered to the Administrative Agent for itself and for distribution to each
Lender copies of the most recent audited financial statements (or if
unavailable, the most recent unaudited financial statements) of the acquired
Person together with such other information that the Administrative Agent may
reasonably request, (e) the fair market value of the consideration paid
(including the amount of any Indebtedness or other obligations or liabilities
assumed or acquired, but excluding any Equity Interests of the Borrower issued
in connection therewith (other than any Equity Interests that any Loan Party is
or, upon the passage of time or the occurrence of any event,
First Amendment, Consent and Waiver to Credit Agreement

6



--------------------------------------------------------------------------------



 



may become obligated to redeem, purchase, retire, defease or otherwise make any
payment in respect thereof)) in connection with such Permitted Acquisition
together with that for other Permitted Acquisitions during the same fiscal year
of the Borrower (excluding the acquisition of GroupEx), shall not be in excess
of 50% of Consolidated EBITDA for the previous four fiscal quarters (the “Annual
Permitted Acquisitions Amount”); provided that, for any acquisition for which
the fair market value of the consideration to be paid (including the amount of
any Indebtedness or other obligations or liabilities assumed or acquired, but
excluding any Equity Interests of the Borrower issued in connection therewith
(other than any Equity Interests that any Loan Party is or, upon the passage of
time or the occurrence of any event, may become obligated to redeem, purchase,
retire, defease or otherwise make any payment in respect thereof)) exceeds the
Threshold Amount, a Responsible Officer of the Borrower shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate; provided, further,
that the acquisition of GroupEx shall be deemed to be a Permitted Acquisition
but shall not otherwise be subject to the requirements and limitations of this
definition; provided, further, that for the Borrower’s 2009 fiscal year, an
acquisition, or acquisitions, of all or substantially all of the assets or of
the assets constituting a line of business or of greater than 50% of the Equity
Interests of any Person shall be deemed to be a Permitted Acquisition even if
clauses (c), (d), and/or (e) above are not satisfied, so long as the fair market
value of the consideration to be paid in connection with all such acquisitions
(including the amount of any Indebtedness or other obligations or liabilities
assumed or acquired, but excluding any Equity Interests of the Borrower issued
in connection therewith (other than any Equity Interests that any Loan Party is
or, upon the passage of time or the occurrence of any event, may become
obligated to redeem, purchase, retire, defease or otherwise make any payment in
respect thereof)) does not exceed $15,000,000 in the aggregate. “Pro Forma
Compliance Certificate” means a certificate to the Administrative Agent
certifying as to the accuracy of clauses (a) through (e) above and providing a
detailed computation of compliance with clause (c) above.
     (j) A new definition of “Risk Participation Cash Collateral”, reading in
its entirety as follows, is added in the appropriate alphabetical location in
Section 1.01:
     “Risk Participation Cash Collateral” means, with respect to any Letter of
Credit, the pledge and deposit with or delivery to the Administrative Agent of,
for the benefit of the L/C Issuer, as collateral, cash or deposit account
balances in an amount equal to (a) the Applicable Percentage of each Impacted
Lender times (b) the amount available to be drawn under such Letter of Credit,
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).
     (k) Section 2.03(a)(iii)(F) is amended to read in its entirety as follows:
     (F) a default of any Lender’s obligation to fund under Section 2.03(c)
exists or any Lender is an Impacted Lender, unless the L/C Issuer has entered
into arrangements satisfactory to it (including, without limitation,
arrangements for the provision of Risk Participation Cash Collateral) with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender; provided, that, if the Borrower provides Risk Participation
First Amendment, Consent and Waiver to Credit Agreement

7



--------------------------------------------------------------------------------



 



Cash Collateral with respect to a Letter of Credit requested to be issued
hereunder, the L/C Issuer shall not be entitled to rely on this clause as
justification for not issuing such Letter of Credit. To the extent that the
Borrower provides Risk Participation Cash Collateral, the Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer, a security
interest in all cash, deposit accounts and all balances therein and all proceeds
of the foregoing solely as security for the purposes described under
Section 2.03(c)(ii) hereof. Such Risk Participation Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts with the
Administrative Agent; provided that (1) in the event that any Lender, on account
of whom such Risk Participation Cash Collateral was delivered, shall no longer
be an Impacted Lender, the Administrative Agent shall return to the pledgor such
portion of Risk Participation Cash Collateral attributable to such Lender,
(2) in the event that any Lender, on account of whom such Risk Participation
Cash Collateral was delivered, shall have its Commitment reduced, the
Administrative Agent shall return to the pledgor such portion of the Risk
Participation Cash Collateral attributable to such Lender in proportion to the
amount by which such Lender’s Commitment is so reduced, and (3) in the event
that the applicable Letter of Credit, on account of which such Risk
Participation Cash Collateral was delivered, expires or is drawn upon, and such
drawing has been reimbursed by the Borrower, the Administrative Agent shall
return to the pledgor such portion of the Risk Participation Cash Collateral
attributable to such expired Letter of Credit or such reimbursed drawing, as
applicable.
     (l) Section 2.03(c)(ii) is amended to read in its entirety as follows:
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 12:00 noon on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount;
provided, that if any Impacted Lender shall fail to make such funds available,
any Risk Participation Cash Collateral delivered on account of such Impacted
Lender for the respective Letter of Credit shall be applied by the
Administrative Agent to the reimbursement of the L/C Issuer as required
hereunder. The Administrative Agent shall remit the funds so received to the L/C
Issuer. If at any time after the L/C Issuer has been reimbursed hereunder for
any portion of any Letter of Credit with the proceeds of Risk Participation
Collateral and the Administrative Agent subsequently receives from the Impacted
Lender such Impacted Lender’s L/C Advance (or portion thereof) in respect of
such payment in accordance with this Section 2.03(c)(ii), the Administrative
Agent shall distribute to the Borrower the proceeds of such L/C Advance (or
portion thereof) in the same funds as those received by the Administrative
Agent.
     (m) The first proviso contained in Section 2.04(a) is amended to read in
its entirety as follows:
First Amendment, Consent and Waiver to Credit Agreement

8



--------------------------------------------------------------------------------



 



provided, however, that should any Lender become a Defaulting Lender or an
Impacted Lender, all Swing Line Loans shall be made at the sole and absolute
discretion of the Swing Line Lender, and after giving effect to any Swing Line
Loan, (i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment,
     (n) Section 2.04(b) is amended to read in its entirety as follows:
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 12:00 noon on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. If the Swing Line Lender is required or shall elect, as may be
the case, to fund a requested Swing Line Loan, not later than 2:00 p.m. on the
borrowing date specified in such Swing Line Notice, the Swing Line Lender shall
make available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in an amount in immediately
available funds equal to the amount of such Swing Line Loan. Notwithstanding the
foregoing, if the Swing Line Lender is not required and accordingly elects not
to fund a requested Swing Line Loan for any reason, the Swing Line Lender shall
promptly, and in any event not later than 2:00 p.m. on the borrowing date
specified in such Swing Line Notice, notify the Borrower and the Administrative
Agent of such election.
     (o) Effective upon the GAM Closing, Section 7.01 is amended by deleting the
last sentence of the Section, which reads as follows:
     In the event Redbox becomes a Subsidiary, it shall not be subject to the
limitations of this Section 7.01.
     (p) Effective upon the GAM Closing, Schedule 7.01 to the Credit Agreement
is deleted and replaced by Schedule 7.01 attached hereto.
     (q) Effective upon the GAM Closing, a new sentence, reading in its entirety
as follows, is added at the end of Section 7.02:
First Amendment, Consent and Waiver to Credit Agreement

9



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the Borrower shall not, during 2009, make
any Permitted Acquisition permitted by clause (g) preceding or any other
Investment permitted by clause (i) preceding unless, after giving effect to any
cash payment made in connection with such Permitted Acquisition or Investment,
the sum of (i) the difference between the Aggregate Commitments and the Total
Outstandings and (ii) the cash (excluding cash in an amount equal to amounts
owing to counterparties to Coinstar Installation Agreements as a result of the
issuance by such counterparties of payment vouchers pursuant to such Coinstar
Installation Agreements in respect of coins contained in automated coin counting
machines that are owned by the Borrower or any of its Subsidiaries and that are
subject to such Coinstar Installation Agreements) and Eligible Cash Equivalents
of the Borrower and its Subsidiaries, but only to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens (other than
Liens created under the Loan Documents and Liens permitted by Section 7.01(m)),
shall be at least $40,000,000.
     (r) Effective upon the GAM Closing, Section 7.03 is amended by deleting the
last sentence of the Section, which reads as follows:
     In the event Redbox becomes a Subsidiary, it shall not be subject to the
limitations of this Section 7.03.
     (s) Effective upon the GAM Closing, Section 7.03(b) is amended to read in
its entirety as follows:
     (b) Indebtedness (including in respect of Capital Lease Obligations,
Synthetic Lease Obligations and purchase money obligations, including those of
Redbox) outstanding as of December 31, 2008 and listed on Schedule 7.03 and any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
     (t) Effective upon the GAM Closing, Section 7.03(c) is amended to read in
its entirety as follows:
     (c) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary;
First Amendment, Consent and Waiver to Credit Agreement

10



--------------------------------------------------------------------------------



 



     (u) Effective upon the GAM Closing, Section 7.03(e) is amended to read in
its entirety as follows:
     (e) other Indebtedness in respect of Capital Lease Obligations, Synthetic
Lease Obligations and purchase money obligations (including those of Redbox) for
fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness incurred
after December 31, 2008 shall not exceed $135,000,000 at any one time
outstanding;
     (v) Effective upon the GAM Closing, Schedule 7.03 to the Credit Agreement
is deleted and replaced by Schedule 7.03 attached hereto.
     (w) Effective upon the GAM Closing, Section 7.12(b) is amended to read in
its entirety as follows:
     (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio for
any period of four fiscal quarters of the Borrower set forth below to be greater
than the ratio set forth below opposite such period:

              Maximum     Consolidated
Four Fiscal Quarters Ending
  Leverage Ratio  
On or before March 31, 2010
    3.50 to 1.00  
June 30, 2010 through December 31, 2010
    3.25 to 1.00  
March 31, 2011 and each fiscal quarter thereafter
    3.00 to 1.00  

     (x) Effective upon the GAM Closing, Section 7.13 is amended to read in its
entirety as follows:
     7.13 Capital Expenditures. Commencing with the Borrower’s 2008 fiscal year,
but excluding the Borrower’s 2009 fiscal year, make or commit to make any
Capital Expenditure, except Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business, during any fiscal year in
excess of 80% of Consolidated EBITDA for the preceding fiscal year; provided,
that up to 50% of any such amount not so expended in the fiscal year for which
it is permitted may be carried over for expenditure in the next succeeding
fiscal year. For the Borrower’s 2009 fiscal year, make or commit to make any
Capital Expenditure, except Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business, in excess of $200,000,000;
provided, that up to $50,000,000 of such amount not so expended in the
Borrower’s 2009 fiscal year may be carried over for expenditure in the
Borrower’s 2010 fiscal year. Capital Expenditures made pursuant to this Section
during any fiscal year shall be deemed made, first, in respect of amounts
permitted for such fiscal year as provided above and, second, in respect of
amounts carried over from the prior fiscal year.
First Amendment, Consent and Waiver to Credit Agreement

11



--------------------------------------------------------------------------------



 



     4. Conditions Precedent to Effectiveness of Amendment, Waiver and Consent.
This Amendment shall not be effective until the Administrative Agent receives
the following:
     (a) counterparts of this Amendment executed by the Borrower, the
Guarantors, the Required Lenders and the Administrative Agent;
     (b) an executed copy of the GAM Purchase and Sale Agreement;
     (c) copies of the resolutions of the Borrower’s and each other Guarantor’s
Board of Directors (or other applicable governing body) approving and
authorizing the execution, delivery and performance by Borrower or such
Guarantor of this Amendment and, in the case of the Borrower, the GAM Purchase
and Sale Agreement, certified by a Responsible Officer;
     (d) a legal opinion of counsel to the Borrower and the Guarantors, with
respect to such matters as the Administrative Agent and its counsel may
reasonably request in connection herewith;
     (e) payment of the fees to be paid to Banc of America Securities LLC and
J.P. Morgan Securities Inc. pursuant to that certain confidential fee letter
dated January 22, 2009, among the Borrower, Banc of America Securities LLC and
J.P. Morgan Securities Inc.;
     (f) payment of an amendment fee, for the account of each Lender that has
executed and delivered a signature page to this Amendment by 5:00 p.m. (New York
time) on February 12, 2009 (which execution and delivery may be by facsimile or
electronic transmission of a pdf copy), in an amount equal to .25% of the
Commitment of each such Lender on such date;
     (g) payment of all reasonable expenses, including reasonable legal fees and
expenses of counsel to the Administrative Agent, incurred by the Administrative
Agent in connection with this Amendment, to the extent invoiced to the Borrower
on or prior to the date hereof; and
     (h) such other agreements, documents, instruments and items as the
Administrative Agent may reasonably request.
     5. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders as follows:
     (a) The execution, delivery and performance by the Borrower of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary corporate action.
     (b) All representations and warranties made or deemed made by the Borrower
in the Loan Documents are true and correct as of the date hereof, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
accurate on and as of such earlier date) and except that for purposes of such
representations and warranties, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.
First Amendment, Consent and Waiver to Credit Agreement

12



--------------------------------------------------------------------------------



 



     (c) Since September 30, 2008, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
     (d) The GAM Purchase and Sale Agreement has been executed and delivered and
is in full force and effect and no default or event of default exists
thereunder.
     (e) There is no action, suit, investigation or proceeding pending, or to
the knowledge of Borrower, threatened in any court or before any arbitrator or
Governmental Authority that affects or pertains to the Redbox Acquisition or
that could reasonably be expected to have a Material Adverse Effect.
     (f) Except as waived hereby, no Default or Event of Default has occurred
and is continuing as of the date hereof.
     6. Covenant. Not later than ten days after the GAM Closing (and, in the
case of clause (c), within ten days after the closing of the Redbox Acquisition
pursuant to the Additional Purchase and Sale Agreement) , (a) the Borrower will
cause Redbox to become a Guarantor and become a party to the Guarantee and
Collateral Agreement, (b) the Borrower will cause Redbox and counsel to Redbox
to deliver to the Administrative Agent such supporting resolutions,
certificates, evidences and legal opinions with respect to Redbox and the
joinder by Redbox in the Guarantee and Collateral Agreement as the
Administrative Agent may reasonably request and (c) pursuant to the Guarantee
and Collateral Agreement, the Borrower will pledge and deliver, or cause to be
pledged and delivered, to the Administrative Agent all of the Equity Interests
of Redbox owned by it or any of its Subsidiaries, together with appropriate
instruments of transfer.
     7. Effect of Amendment. This Amendment is a Loan Document. The consents and
waivers set forth in this Amendment are specifically limited to the matters
expressly set forth therein and do not constitute a consent or waiver with
respect to any other matter now or hereafter requiring the consent or waiver of
the Lenders or the Administrative Agent under the Loan Documents. Except as
expressly modified and amended by this Amendment, all of the terms, provisions
and conditions of the Loan Documents, and the Liens created thereby, shall
remain unchanged and in full force and effect and are hereby ratified and
confirmed. If any part of this Amendment is for any reason found to be
unenforceable, all other portions of it shall nevertheless remain enforceable.
The Loan Documents and any and all other documents heretofore, now or hereafter
executed and delivered pursuant to the terms of the Credit Agreement are hereby
amended so that any reference to the Credit Agreement shall mean a reference to
the Credit Agreement as waived and amended hereby.
     8. Expenses. The Borrower shall pay all reasonable fees and expenses paid
or incurred by the Administrative Agent incident to this Amendment, including,
without limitation, the reasonable fees and expenses of the Administrative
Agent’s counsel in connection with the negotiation, preparation, delivery and
execution of this Amendment and any related documents.
     9. Governing Law. This Amendment shall be governed by and construed in
First Amendment, Consent and Waiver to Credit Agreement

13



--------------------------------------------------------------------------------



 



accordance with and be governed by the laws of the State of New York, without
regard to conflict of laws principles.
     10. Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.
     11. ENTIRETY. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS EMBODY THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERCEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER
HEREOF. THESE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
     12. Parties. This Amendment binds and inures to the benefit of the
Borrower, the Guarantors, the Administrative Agent, the Lenders and their
respective successors and permitted assigns.
[REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW.]
First Amendment, Consent and Waiver to Credit Agreement

14



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

            COINSTAR, INC., as the Borrower
      By:           Name:   Brian V. Turner        Title:   Chief Financial
Officer     

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      BANK OF AMERICA, N.A., as a Lender and Administrative
Agent    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      JPMORGAN CHASE BANK, N.A., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      U.S. BANK NATIONAL ASSOCIATION, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      KEYBANK NATIONAL ASSOCIATION, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      WELLS FARGO BANK, N.A., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      HSBC BANK USA, N.A., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      UNION BANK OF CALIFORNIA, N.A., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      COMERICA BANK, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      RAYMOND JAMES BANK, FSB, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      COLUMBIA STATE BANK, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      BANK OF THE WEST, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                      ALLIED IRISH BANKS, p.l.c., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                     
                                                            , as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



Signature Page to that certain First Amendment, Consent and Waiver to Credit
Agreement dated as of the date first set forth above, among Coinstar, Inc., as
the Borrower, Bank of America, N.A., as the Administrative Agent, and the
Lenders party thereto.

                     
                                                            , as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



To induce the Administrative Agent and the Lenders to enter into this First
Amendment, Waiver and Consent to Credit Agreement, the undersigned consent and
agree (a) to its execution and delivery and terms and conditions thereof,
(b) that this document in no way releases, diminishes, impairs, reduces, or
otherwise adversely affects any Liens, Guarantees, assurances, or other
obligations or undertakings of any of the undersigned under any Loan Documents,
and (c) that this First Amendment, Waiver and Consent to Credit Agreement binds
each of the undersigned and its successors and permitted assigns and inures to
the benefit of the Administrative Agent, the Lenders, and their respective
successors and permitted assigns.
GUARANTORS:
4TH WALL MANAGEMENT LLC
ACMI ASIA INC.
ADVENTURE VENDING INC.
CELLCARDS LLC
CELLCARDS OF DELAWARE LLC
CELLCARDS OF ILLINOIS, L.L.C.
COIN-OP FACTORY INC.
COINSTAR ENTERTAINMENT SERVICES INC.
COINSTAR INTERNATIONAL, INC.
SESAME HOLDINGS, INC.
SOUTHWEST ENTERTAINMENT VENDING INC.

         
By:
       
 
 
 
Name: Donald R. Rench    
 
  Title: Secretary    

ENTERTAINMENT VENDING MANAGEMENT, LLC
By: Coinstar, Inc., as Sole Manager

         
By:
       
 
 
 
Name: Donald R. Rench    
 
  Title: Secretary    

COINSTAR E-PAYMENT SERVICES, INC.

         
By:
       
 
 
 
Name: Robbin L. Ayers    
 
  Title: Secretary    

GROUPEX FINANCIAL CORPORATION

         
By:
       
 
 
 
Name: Ronald B. Axelrod    
 
  Title: Secretary    

Signature Page to First Amendment, Consent and Waiver to Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS

                              Debtor   Secured Party   Jurisdiction   Filing  
File Date   File Number
(1)
  4th Wall Management
LLC   Bank of America, N.A., as Administrative Agent   MN   UCC-1   11-27-07  
200719099116
(2)
  ACMI Asia Inc.   Bank of America, N.A., as Administrative Agent   WA   UCC-1  
11-27-07   2007-332-4757-8
(3)
  Adventure Vending Inc.   Bank of America, N.A., as Administrative Agent   WA  
UCC-1   11-27-07   2007-332-4759-2
(4)
  CellCards LLC   Bank of America, N.A., as Administrative Agent   DE   UCC-1  
11-27-07   20074476270
(5)
  CellCards of Delaware LLC   CellCards of Illinois, L.L.C.   DE   UCC-1  
08-30-05   52694983
(6)
  CellCards of Delaware LLC   Bank of America, N.A., as Administrative Agent  
DE   UCC-1   11-27-07   20074476171
(7)
  CellCards of Illinois, L.L.C.   Bank of America, N.A., as Administrative Agent
  IL   UCC-1   11-27-07   012719108
(8)
  Coin-Op Factory Inc.   Bank of America, N.A., as Administrative Agent   CA  
UCC-1   11-27-07   07-7138245572
(9)
  Coinstar E-Payment Services Inc.   Bank of America, N.A., as Administrative
Agent   KS   UCC-1   11-28-07   6432058
(10)
  Coinstar Entertainment Services Inc.   Toyota Motor Credit
Corporation   DE   UCC-1   04-09-07   20071300291
(11)
  Coinstar Entertainment Services Inc.   Banc of America Leasing & Capital, LLC
  DE   UCC-1   06-07-07   20072144508
(12)
  Coinstar Entertainment Services Inc.   Bank of America, N.A., as
Administrative Agent   DE   UCC-1   11-27-07   20074476049
(13)
  Coinstar Entertainment Services Inc.   Banc of America Leasing & Capital, LLC
  DE   UCC-1   03-27-08   20081068459
(14)
  Coinstar Entertainment Services Inc.   Banc of America Leasing & Capital, LLC
  DE   UCC-1   06-10-08   20081976941
(15)
  Coinstar Inc. [sic]   IOS Capital   DE   UCC-1   08-03-04   42233270
(16)
  Coinstar, Inc.   Dell Financial Services, L.P.   DE   UCC-1   09-09-04  
42537514
(17)
  Coinstar Inc. [sic]   IOS Capital   DE   UCC-1   01-23-06   60255711
(18)
  Coinstar Inc. [sic]   IOS Capital   DE   UCC-1   10-12-06   63525128
(19)
  Coinstar, Inc.   Bank of America, N.A., as Administrative Agent   DE   UCC-1  
11-27-07   20074476346
(20)
  Coinstar International, Inc.   Bank of America, N.A., as Administrative Agent
  DE   UCC-1   11-27-07   20074475926
(21)
  Entertainment Vending
Management, LLC   Bank of America, N.A., as Administrative Agent   DE   UCC-1  
11-27-07   20074475785
(22)
  GroupEx Financial
Corporation   Winthrop Resources
Corporation   DE   UCC-1   04-26-06   61446533
(23)
  GroupEx Financial
Corporation   Dell Financial Services L.P.   DE   UCC-1   12-13-06   64364154
(24)
  GroupEx Financial
Corporation   Wells Fargo Equipment Finance, Inc.   DE   UCC-1   01-12-07  
20070199801
(25)
  GroupEx Financial
Corporation   Wells Fargo Equipment Finance, Inc.   DE   UCC-1   08-20-07  
20073477865
(26)
  GroupEx Financial
Corporation   Bank of America, N.A., as Administrative Agent   DE   UCC-1  
02-04-08   20080414308
(27)
  GroupEx Financial
Corporation   Winthrop Resources
Corporation   DE   UCC-1   01-06-09   20090032299

 



--------------------------------------------------------------------------------



 



                              Debtor   Secured Party   Jurisdiction   Filing  
File Date   File Number
(28)
  Sesame Holdings, Inc.   Bank of America, N.A., as Administrative Agent   DE  
UCC-1   11-27-07   20074475579
(29)
  Southwest Entertainment Vending Inc.   Bank of America, N.A., as
Administrative Agent   WA   UCC-1   11-27-07   2007-332-4760-8
(30)
  Redbox Automated
Retail, LLC   Cobra Capital LLC   DE   UCC-1   03-26-07   20071121762
(31)
  Redbox Automated
Retail, LLC   Cobra Capital LLC   DE   UCC-1   03-26-07   20071121770
(32)
  Redbox Automated
Retail, LLC   Cobra Capital LLC   DE   UCC-1   04-30-07   20071607422
(33)
  Redbox Automated
Retail, LLC   Cobra Capital LLC   DE   UCC-1   04-30-07   20071607448
(34)
  Redbox Automated
Retail, LLC   Marquette Equipment
Finance, LLC   DE   UCC-1   06-13-07   20072218302
(35)
  Redbox Automated
Retail, LLC   Cobra Capital LLC   DE   UCC-1   10-30-07   20074118484
(36)
  Redbox Automated
Retail, LLC   Cobra Capital LLC   DE   UCC-1   11-28-07   20074491899
(37)
  Redbox Automated
Retail, LLC   Cobra Capital LLC   DE   UCC-1   12-13-07   20074711510
(38)
  Redbox Automated
Retail, LLC   Cobra Capital LLC   DE   UCC-1   12-13-07   20074711536
(39)
  Redbox Automated
Retail, LLC   Cobra Capital LLC   DE   UCC-1   05-01-08   20081509148
(40)
  Redbox Automated
Retail, LLC   Cobra Capital LLC   DE   UCC-1   07-29-08   20082588133
(41)
  Redbox Automated
Retail, LLC   Cobra Capital LLC   DE   UCC-1   12-22-08   20084252365 (42)  
Coinstar, Inc.   Penske   Capital leases of vehicles.
    (43)   Coinstar, Inc.   Automotive Rental Inc.   Capital leases of vehicles.
    (44)   Coinstar, Inc.   D.L. Peterson Trust.   Capital leases of vehicles.  
  (45)   Coinstar, Inc.   Enterprise Fleet   Capital leases of vehicles.    
(46)   Coinstar Limited   Godgrey Davis   Capital leases of vehicles.     (47)  
Coinstar International, Inc.   Automotive Rental Inc.   Capital leases of
vehicles.    

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS
Capital Lease Obligations as of December 31, 2008:

              Debtor   Lease Obligation Amount     Leasing Company  
Redbox Automated Retail, LLC
  $ 35,007,154     Cobra Capital LLC
Coinstar, Inc.
    3,375,217     See A below.
Coinstar Limited
    302,697     Godgrey Davis
Coinstar International, Inc.
    45,542     Automotive Rental Inc.
Coinstar, Inc.
    31,651     D.L. Peterson Trust (PHH)
GroupEx Financial Corporation
    144,372     Winthrop Resources Corporation
Coinstar, Inc.
    4,866,009     See B below.
 
         
 
  $ 43,772,642      

              (A)   Lease Obligation Amount     Leasing Company  
Coinstar, Inc.
  $ 1,752,897     Penske
Coinstar, Inc.
    269,222     Automotive Rental Inc.
Coinstar, Inc.
    3,121     Enterprise Fleet Service
Coinstar, Inc.
    1,349,977     D.L. Peterson Trust (PHH)
 
         
 
  $ 3,375,217     (A)

              (B)   Lease Obligation Amount     Leasing Company  
Coinstar, Inc.
    4,838,751     D.L. Peterson Trust (PHH)
Coinstar, Inc.
    27,258     Enterprise Fleet Service
 
         
 
  $ 4,866,009     (B)

 